Chief Justice Sharswood
delivered the opinion of the court,
Several questions have been raised upon this record which we deem it unnecessary xo consider. There is one point which in our opinion disposes pf the case. At the time the mortgage of Hopson was recorded there was no prior lien of record against the premises. Subsequently, however, a mechanics’ claim was filed, and the allegation is, and the offer was to prove that the building was commenced prior to the mortgage, and that the lien of the claim antedated the mortgage by reason thereof. It did not appear on the face of the claim when the building was commenced. The question then is whether the purchaser at the sheriff’s sale can give parol evidence of this fact so as to show that the lien of the mortgage was divested. As between the. claimant and the mortgagee this undoubtedly might have been done, for the reason that if the fact were so the mortgagee was bound to take notice of it. He is affected by the actual state of things on the ground. If when he takes his mortgage a building has been commenced, he knows or ought to know that the liens of mechanics and material men for work done or materials furnished subsequently, will relate back to the commencement of the building. But an entirely different case is presented when the question arises between the mortgagee and the purchaser at sheriff’s sale. As the bidder at sheriff’s sale is not bound to look beyond the record in determining what he shall bid, and it cannot be shown as against him that a prior lien has been. paid or is not subsisting, so neither can he take advantage of any fact dehors the record to discharge the land from the lien of the mortgage. It is very important that all parties at a sheriff’s sale should have a plain simple rule to go by. This principle is very clearly stated-in the opinion of the District Court of Philadelphia in Goepp v. Gartiser, 11 Casey 131, which was the case of a mechanics’ claim, and was affirmed in this court: u The effect of the lien on a subsequent mortgage must be determined by what appears on its face, irrespectively of what might be shown if the lien were brought before a court and jury for adjudication.” At the sheriff’s sale the same rule must apply equally to all the bidders, the mortgagee as well as others, without regard to what their private information may be of facts dehors the record. This puts them all upon an equal footing, as the bidder is not bound to look beyond the record, neither has he any right to affect his relation to others by any such evidence. The date of the filing *498of the lien was therefore conclusive as to all parties. Bidders at the sale were not bound to inquire and look up parol evidence outside of it, to determine whether it had relation to a period anterior to the mortgage. The dates in the claims filed were not necessarily the time when the articles were actually furnished to the building, nor evidence that it had then been commenced on the ground. We think, therefore, that the result reached in the court below was right.
Judgment affirmed.